ORDER AMENDING
We grant appellee’s request to take judicial notice of the California State Bar Association records involving Walter J. Roberts IV. We deny as unnecessary the request to take judicial notice of the motions filed with the district court.
Judge Graber votes to grant the petition for panel rehearing in full. Judges B. Fletcher and Pregerson vote to grant the petition for panel rehearing in part, to the extent necessary to correct Roberts’s status, and vote to deny the petition for panel rehearing in all other respects.
In line two of page three of the memorandum disposition filed on February 18, 2011, the word “disbarred” shall be replaced with the word “suspended” to cor*671rectly reflect the status of Jackson’s former counsel. No further petitions for panel rehearing or rehearing en banc shall be entertained.